DETAILED ACTION
1.	(A). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 09/14/2021 and an interview conducted on 09/16/2021 with the Applicants' representative Attorney Zhichong Gu (Please refer to PTO-413B).
	(B). A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.


2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Zhichong Gu (Reg. No. 56,543) on September 16th, 2021. 

4.	Claims 1-4, 6-11, 13-18 and 20 are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. 	(Currently Amended) A method, comprising:

where the plurality of individual test cases is used to test with a plurality of applications;
generating, based on the test case data, a test case base object that represents a generic test case, the test case base object including a set of test case specific properties to be populated by test case specific values; 
wherein said generating, based on the test case data, a test case base object includes (1) identifying, from the plurality of applications, a set of zero or more test case common properties that are common to the plurality of applications, (2) identifying, from the plurality of applications, a set of one or more test case specific properties that vary among the plurality of applications;
expanding the test case base object into a plurality of individual test case specific objects that represents the plurality of individual test cases; 
wherein the test case generic object implements at least a test execution method, wherein the test execution method is cloned by the plurality of individual test case specific objects; and 
wherein the test execution method, when invoked through the plurality of individual test case specific objects, performs same test checks across all test cases in the plurality of individual test cases; and
using the plurality of individual test case specific objects to execute the plurality of individual test cases against one or more systems under test, each individual test case specific object in the plurality of individual test case specific objects representing a respective test case in the plurality of test cases.

	2. 	(Original) The method as recited in Claim 1, wherein a final test status of the specific test case is determined to have failed in response to determining that the specific test step in the specific test case is not successfully completed in the time interval as specified in the test case data.

	3. 	(Original) The method as recited in Claim 1, wherein the test case data specifies a beginning time at which a second specific test step in the specific test case is scheduled to begin. 

	4.	(Original) The method as recited in Claim 3, wherein a final test status of the specific test case is determined to have failed in response to determining that the second specific test step in the specific test 

	5. 	(Canceled) 

	6. 	(Original) The method as recited in Claim 1, wherein the test case data is specified in a JavaScript object notation (JSON) file.

	7. 	(Original) The method as recited in Claim 1, wherein the plurality of applications is accessed through different endpoints of one or more web servers in the one or more systems. 

8. 	(Currently Amended) One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform:
receiving test case data, defined by a user, the test case data identifying a set of dependent and independent test steps for each of a plurality of individual test cases, the test case data identifying a time interval for a specific test step in a specific set of dependent and independent test steps for a specific test case in the plurality of individual test cases;
where the plurality of individual test cases is used to test with a plurality of applications;
generating, based on the test case data, a test case base object that represents a generic test case, the test case base object including a set of test case specific properties to be populated by test case specific values; 
wherein said generating, based on the test case data, a test case base object includes (1) identifying, from the plurality of applications, a set of zero or more test case common properties that are common to the plurality of applications, (2) identifying, from the plurality of applications, a set of one or more test case specific properties that vary among the plurality of applications;
expanding the test case base object into a plurality of individual test case specific objects that represents the plurality of individual test cases; 
wherein the test case generic object implements at least a test execution method, wherein the test execution method is cloned by the plurality of individual test case specific objects; and 
wherein the test execution method, when invoked through the plurality of individual test case specific objects, performs same test checks across all test cases in the plurality of individual test cases; and
using the plurality of individual test case specific objects to execute the plurality of individual test 

	9. 	(Original) The medium as recited in Claim 8, wherein a final test status of the specific test case is determined to have failed in response to determining that the specific test step in the specific test case is not successfully completed in the time interval as specified in the test case data.

	10. 	(Original) The medium as recited in Claim 8, wherein the test case data specifies a beginning time at which a second specific test step in the specific test case is scheduled to begin. 

	11.	(Original) The medium as recited in Claim 10, wherein a final test status of the specific test case is determined to have failed in response to determining that the second specific test step in the specific test case fails to begin at the beginning time as specified in the test case data.

	12. 	(Canceled)

	13. 	(Original) The medium as recited in Claim 8, wherein the test case data is specified in a JavaScript object notation (JSON) file.

	14. 	(Original) The medium as recited in Claim 8, wherein the plurality of applications is accessed through different endpoints of one or more web servers in the one or more systems. 

	15. 	(Currently Amended) A system, comprising:
	one or more computing processors;
one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform:
receiving test case data, defined by a user, the test case data identifying a set of dependent and independent test steps for each of a plurality of individual test cases, the test case data identifying a time interval for a specific test step in a specific set of dependent and independent test steps for a specific test case in the plurality of individual test cases;
where the plurality of individual test cases is used to test with a plurality of applications;
generating, based on the test case data, a test case base object that represents a generic test case, the test case base object including a set of test case specific properties to be populated by test case specific values; 
wherein said generating, based on the test case data, a test case base object includes (1) identifying, from the plurality of applications, a set of zero or more test case common properties that are common to the plurality of applications, (2) identifying, from the plurality of applications, a set of one or more test case specific properties that vary among the plurality of applications;
expanding the test case base object into a plurality of individual test case specific objects that represents the plurality of individual test cases; 
wherein the test case generic object implements at least a test execution method, wherein the test execution method is cloned by the plurality of individual test case specific objects; and 
wherein the test execution method, when invoked through the plurality of individual test case specific objects, performs same test checks across all test cases in the plurality of individual test cases; and
using the plurality of individual test case specific objects to execute the plurality of individual test cases against one or more systems under test, each individual test case specific object in the plurality of individual test case specific objects representing a respective test case in the plurality of test cases.

	16. 	(Original) The system as recited in Claim 15, wherein a final test status of the specific test case is determined to have failed in response to determining that the specific test step in the specific test case is not successfully completed in the time interval as specified in the test case data.

	17. 	(Original) The system as recited in Claim 15, wherein the test case data specifies a beginning time at which a second specific test step in the specific test case is scheduled to begin. 

	18.	(Original) The system as recited in Claim 17, wherein a final test status of the specific test case is determined to have failed in response to determining that the second specific test step in the specific test case fails to begin at the beginning time as specified in the test case data.

	19. 	(Canceled) 

	20. 	(Original) The system as recited in Claim 15, wherein the test case data is specified in a JavaScript object notation (JSON) file.
—o—o—o—

                  REASONS for ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “wherein the test case generic object implements at least a test execution method, wherein the test execution method is cloned by the plurality of individual test case specific objects; and wherein the test execution method, when invoked through the plurality of individual test case specific objects, performs same test checks across all test cases in the plurality of individual test cases, … wherein said generating, based on the test case data, a test case base object includes (1) identifying, from the plurality of applications, a set of zero or more test case common properties that are common to the plurality of applications, (2) identifying, from the plurality of applications, a set of one or more test case specific properties that vary among the plurality of applications” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of receiving test case data, defined by a user, the test case data identifying a set of dependent and independent test steps for each of a plurality of individual test cases, the test case data identifying a time interval for a specific test step in a specific set of dependent and independent test steps for a specific test case in the plurality of individual test cases renders the pending independent claims allowable. Claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are dependent upon claims 1, 8 and 15 according to their respective statutory classes. Since the independent claims 1, 8 and 15 are allowable, claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                                           09/25/2021